M.D. Appeal Dkt.
                                                                            13 MAP 2019

                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 EASTON AREA SCHOOL DISTRICT,                    : No. 530 MAL 2018
                                                 :
                      Petitioner                 :
                                                 : Petition for Allowance of Appeal from
                                                 : the Order of the Commonwealth Court
               v.                                :
                                                 :
                                                 :
 RUDY MILLER AND THE EXPRESS                     :
 TIMES,                                          :
                                                 :
                      Respondents                :


                                         ORDER



PER CURIAM

       AND NOW, this 4TH day of February, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to all remaining

issues. The issue, as stated by Petitioner is:


       Whether the Commonwealth Court erred as a matter of law in determining that the
       requested video, which depicts children on a school bus during the school day, is
       not exempt from disclosure under the Family Educational Rights and Privacy Act.